 In the Matter Of SHARP& DOHME,INC.andLOCAL No. 86, UNITEDGAS, COKE & CHEMICAL WORKERS OF AMERICA, AFFILIATED WITH THE,.CONGRESSCase No. 4-R-1367SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 24, 1944'On July 7, 1944, pursuant to the Decision and Direction of Electionsissued by the Board herein on June 16, 1944 (56 N. L. R. B., No. 263),and amendment theretb on July 3, 1944, elections by secret ballot wereconducted under the direction and supervision of the Acting RegionalDirector",-for' theFourth- Region -.-,(Philidelphia,,,,,,P.ennsylvania,),.Upon the'conclusion of the elections, Tallies of Ballots were furnishedthe parties in accordance with the 'Rules and Regulations of theBoard.No objections were filed by any of the parties within thetime provided therefor in groups 1, 2, and 3, involving the employeesin the printing trades.The tally for group 1 shows that of the approximately 5 eligiblevoters, all cast valid votes for Philadelphia Typographical UnionNo. 2, I. T. U.; none for Sharp & Dohme Employees' Organization;and none for C. I. O. Local 86, U. G. C. C. W. of America. The tallycast valid votes for International Printing Pressmen & Assistants'Union of North America; none were cast for Sharp & Dohme Em-ployees' Organization; and none for C. I.6 Local 86; U. G. C. C. W. ofAmerica.Of the approximately 8 eligible voters in group 3, the tallyshows that 8 cast valid votes, of which 5 were for InternationalBrotherhood of Bookbinders; 3 for Sharp & Dohme Employees'Organization; and none for-C. I. O. Local 86, U. G. C. C. W. ofAmerica.In the Decision and Direction of Elections previously referred to,the Board made no final determination of the appropriate unit orunits with the exception of the office clerical employees, but statedthat such determination would depend in part upon the results of theelections among the employees in the voting groups. "Powever, sincethe challenged, ballots in groups. 4. and. 5,-,involving production andmaintenance employees and' office and clerical employees, respec-57 N. L. R. B., No. 106645 646 .DECISIONS OF' NATIONAL LABOR RELATIONS BOARDtively, are sufficientiri numberto affect the resultsof the elections, nodisposition will be made of these groups pending the issuance of theActing Regional Director's report onchallengedballots.Upon the entire. record. in'the case; the Board makes the, follow-ing :SUPPLEMENTALFINDINGS OF FACTWe find that each of the following groups of employees of Sharp &Dohme, Inc., Philadelphia, Pennsylvania, excluding, in'addition toothers specifically mentioned therein, all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate foi the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.1.All compositors, compositor apprentices, and proofreaders in theprinting department;2.All cylinderpressmen,verticalpressmen, job pressmen,pressmen,helpers,and job pressmen feeder in the printing department,exclud-ing the printing helper; and3.All paper cutters, folders, and binders in the printing department.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board-by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that the following organizations havebeen designated and selected by a majority of the employees ofSharp 4 Dohme, Inc., Philadelphia, Pennsylvania, in the units herein-above found to be appropriate, in the -section entitled, "SupplementalFindings of Fact," as their representatives for the purposes of collec-tive bargaining, and that, pursuant to Section 9 (a) of, the Act, thesaid organizations are the exclusive representatives of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment,, and other conditions of employ-ment :1.Philadelphia Typographical. Union No. 2, affiliated with theInternationalTypographical Union of North America, has beendesignated and selected by a majority of all employees in Unit 1;2.Philadelphia Printing Pressmen's Union No. 4 and Philadielphia%Press Assistants' Union No. 11, affiliated with the International Print-ing Pressmen and Assistant's Union'of North America, has been des-, -ignated and selected by a majority of all employees in Unit 2; and3.International Brotherhood of Book Binders has been designatedandiselected by a majority of alLemployees in Unit 3.